Citation Nr: 0915476	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

(The issue of entitlement to payment or reimbursement of 
medical care expenses incurred at Mary Imogene Bassett 
Hospital from July 5, 2005 to July 9, 2005 is the subject of 
a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision, in 
which the RO granted service connection and assigned a 30 
percent rating for PTSD, effective July 9, 1999.  The Veteran 
filed a notice of disagreement (NOD) in August 2006, and the 
RO issued a statement of the case (SOC) in January 2007.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 2007.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In April 2009, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the July 9, 1999 effective date of the grant of 
service connection, the Veteran's PTSD has been manifested, 
primarily, by depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss; overall, these symptoms are 
indicative of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).
CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the post-rating January 2007 SOC set forth 
the criteria for higher ratings for PTSD.  A January 2008 
letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate a claim 
for a higher rating, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter also provided 
the Veteran with information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, and asked him 
to submit any evidence in his possession pertinent to the 
claim (consistent with Pelegrini and the version of section 
3.159 then in effect).  After issuance of this letter, and 
opportunity for the Veteran to respond, the July 2008 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the above-described notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's PTSD has been rated as 30 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent rating is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

In addition to the applicable rating criteria, in evaluating 
the Veteran's PTSD, the Board has also considered the Global 
Assessment of Functioning (GAF) scores assigned, and the 
definition of those scores.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for an initial 
rating in excess of 30 percent for PTSD have not been met at 
any point since the effective date of the grant are not met.

The report of a November 2000 private counseling summary 
reflects complaints of depression, isolation, sleeplessness, 
decreased concentration and focus, sense of futility, 
anxiety, emotional numbness, and intrusive thoughts and 
traumatic dreams with Vietnam themes.  The Veteran was 
reportedly unemployed after leaving his last full-time job of 
13 years in June 1999.  He resigned as a result of his 
continued inability to focus on or derive enjoyment from the 
work, and that his dissatisfaction came from changes in 
administrative policy.  He reported receiving income from 
apartments in his home and part-time work assisting a 
wheelchair-confined friend.  He also reported periods of 
depression marked by obsessive rumination and introspective 
examinations, which leave him immobilized, and that he 
experiences an inability to focus on tasks at hand, such as 
bill payment, which leads to increased disorganization in his 
life.  The assigned GAF score was 49.

The report of a January 2003 VA examination reflects 
complaints of depression, anxiety, and sleep impairment.  The 
Veteran stated that he lives with his adult daughter and that 
they get along fairly well, but that he never remarried and 
has never had any long-term relationships since his wife's 
death.  He reported a history of multiple jobs, many of them 
involving evening or night work to avoid being around many 
people.  He reported currently earning income by taking care 
of a person in a wheelchair and from renting out apartments.

Examination revealed that the Veteran was dressed 
appropriately although somewhat disheveled and with fair 
activities of daily living and hygiene.  His speech was 
quiet.  His memory for remote events was intact but his 
recent memory was reportedly impaired somewhat.  There was no 
indication of any thought disorder, and delusions and 
hallucinations were denied.  There was no impulse control 
problem.  He admitted that he had been suicidal in the past 
but that he has no current plan or intent, and he denied 
homicidal ideation.  The examiner observed that the Veteran 
was unable to express his feelings.  The diagnosis was of 
chronic PTSD with moderate symptoms.  The assigned GAF score 
was 52.

The report of a November 2004 VA examination reflects that 
the Veteran has been unemployed since 1998 after working for 
the same employer for 13 years and that he has not attempted 
to look for work since that time.  He stated that he made a 
mistake and was disciplined, and that he had difficulty 
adjusting when his job was changed.  He reported living with 
his daughter and taking care of two rental units.  He noted 
that he gets along well with both of his children but that he 
has little contact with his three sisters, two of whom live 
locally.  He denied being socially avoidant, stating that he 
belongs to a sports league and likes to play chess.  

Examination revealed a casually dressed man displaying okay 
grooming and hygiene.  The examiner noted that rapport was 
easily established and maintained.  There were no obvious 
deficits in thinking or memory.  The Veteran spoke in a soft, 
clear voice tone at an average rate of speed without speech 
impediment, and his speech was logical and focused at all 
times.  He described his mood as a low depression, noting 
feelings of hopelessness, helplessness, and worthlessness, 
but he stated that he has never been actively suicidal.  He 
denied moodiness or emotional lability.  He described his 
temper as slow and the examiner observed that the Veteran 
appears to be a rather mild mannered man who is clearly not 
aggressive, destructive, or violent.  The Veteran reported 
experiencing situation anxiety, particularly in new 
situations, large groups, or with big changes, but he denied 
panic or anxiety attacks.  Although he described his sleep as 
sporadic, he described his energy level as medium.  He 
described his concentration as varying, noting that he is 
distractible.  The examiner observed that the Veteran did not 
display any gross deficits in immediate or short- or long-
term memory.  The Veteran also reported his hobbies as 
playing pool and chess and gardening.  The examiner noted 
that, although the Veteran appears to meet the criteria for a 
diagnosis of dysthymic disorder, he does not presently appear 
to meet the criteria for a diagnosis of PTSD.  The examiner 
further noted that there is no obvious connection between the 
Veteran's depression or other impairment of functioning and 
his military service.  The examiner diagnosed the Veteran 
with late onset dysthymic disorder and assigned a GAF score 
of 60 for moderate impairment of functioning.

The report of a March 2008 VA examination reflects that the 
Veteran does odd jobs, his primary employment being helping 
out a disabled neighbor.  The examiner noted that the Veteran 
was very guarded about his employment history and that the 
Veteran related really little useful information to allow him 
to make an accurate assessment about the Veteran's 
occupational impairment.  The examiner further noted that the 
Veteran may even be unemployable but could not make such a 
statement with certainty given the limited information 
available.  The Veteran stated that he lives with his adult 
son and daughter and that he has a good relationship with his 
two sisters.  The examiner noted his suspicion that the 
Veteran has limited contact with the sisters.  The Veteran 
indicated that he still plays pool but has not played chess 
recently.  The examiner suspected that the Veteran is 
socially isolated given his appearance and remarks.  

Examination revealed a casually dressed man with somewhat 
sloppy grooming but okay hygiene.  The Veteran spoke in a 
soft voice tone at an average rate of speed and with an 
adequate vocabulary, and speech was logical.  He described 
his typical mood as depressed but denied being moody or 
emotionally labile.  He described his temper as essentially 
controlled, noting that he is not aggressive, destructive, or 
violent.  He denied auditory and visual hallucinations.  The 
examiner noted that the Veteran displayed some rather odd 
thinking but that there was no obvious evidence of psychosis.  
The Veteran stated that he gets nervous a lot in groups of 
people and new situations, and that he deals with this by 
walking around outdoors.  He denied being actively suicidal 
and denied ever being homicidal.  He noted that he got lost 
in the woods this past year.  The examiner observed that the 
Veteran essentially displayed chronic low level depression.  
The Veteran reported his hobbies of playing chess and pool 
and gardening.  The examiner stated that the Veteran 
continues to meet the criteria for PTSD and late onset 
dysthymic disorder and that he appears to be moderately to 
seriously impaired in overall functioning.  The examiner 
noted that it was difficult to get an accurate assessment 
given the Veteran's rather guarded, cryptic nature when 
answering questions.   The examiner added that he was not 
certain whether the Veteran was attempting to mislead him or 
the Veteran has problems with concentration and memory.  The 
examiner noted, however, that there were no gross deficits in 
immediate or short- or long-term memory.  The examiner 
diagnosed the Veteran with late onset dysthymic disorder; and 
PTSD, by history.  The examiner assigned a GAF score of 51 
for moderate impairment in functioning.

VA treatment notes dated from April to July 2008 reflect that 
the Veteran has been working on goals related to depression, 
lack of motivation, and PTSD.  He reported that his anxiety 
tends to increase while watching the news.  He joined a new 
church, attending their men's breakfast, and he took his 
mother to a festival.  He reported stressors related to car 
repairs and his daughter's disability benefits.  He also 
reported more anxiety and difficulty focusing since a recent 
car accident.

Initially, the Board observes that, since the November 2004 
VA examination, some or all of the Veteran's psychiatric 
symptomatology may be attributable to a late onset dysthymic 
disorder rather than his service-connected PTSD.  The 
November 2004 VA examiner stated that the Veteran does not 
presently appear to meet the criteria for a diagnosis of PTSD 
and that there is no obvious connection between the Veteran's 
depression or other impairment of functioning and his 
military service.  Further, the March 2008 VA examiner 
diagnosed the Veteran with PTSD by history and late onset 
dysthymic disorder.  Thus, both examiners indicate that the 
Veteran's symptoms are not due to his service-connected PTSD.  
However, VA treatment notes dated from April to July 2008 
reflect treatment for depression and PTSD.  The Board points 
out that if it is not medically possible to distinguish the 
effects of service-connected and nonservice-connected 
conditions, the reasonable doubt doctrine mandates that all 
signs and symptoms be attributed to the veteran's service-
connected conditions.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  As the record is unclear as to whether the 
Veteran's psychiatric symptomatology is due to his service-
connected PTSD or to a late onset dysthymic disorder, or due 
to a combination of both, the Board will consider all of the 
Veteran's psychiatric manifestations as part of his service-
connected PTSD.

Collectively, the aforementioned medical evidence reflects 
that, since the July 9, 1999 effective date of the grant of 
service connection, the Veteran's PTSD has been manifested, 
primarily, by depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.  These symptoms are 
reflective of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) contemplated in the 
currently assigned 30 percent rating.  

The Board also notes that the GAF scores assigned are largely 
consistent with the 30 percent rating assigned.  These scores 
have ranged from 49 to 60, although the have primarily been 
in the 51 to 60 range.  According to the DSM-IV, GAF scores 
from 41 to 50 indicate serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging  from 51 to 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Given the Veteran's symptoms, the Board observes that the GAF 
scores between 51 and 60 are more reflective of his 
disability.  In this regard, the record reflects that he may 
have occasional panic attacks and that he has few friends.  
As regards the GAF score of 49 assigned in November 2000, the 
symptoms indicative of a GAF score from 41 to 50-suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting-simply are not reflected in the record at that 
time.

The Board points out that, at no point during the period in 
question has the Veteran's psychiatric symptomatology more 
nearly approximated the level of disability contemplated in 
the next higher, 50 percent, rating.  In this regard, the 
medical evidence does not show that he had flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood that are 
characteristic of a 50 percent rating.  Although the Veteran 
may have difficulty in establishing and maintaining social 
relationships, he has been able to maintain his relations 
with his son and daughter.  Thus, his overall disability is 
not reflective of at least occupational and social impairment 
with reduced reliability and productivity.  As the criteria 
for the next higher, 50 percent, rating are not met, it 
logically follows that the criteria for an even higher rating 
are likewise not met.  

The Board also finds that there is no showing that, at any 
point since the effective date of the grant of service 
connection, the disability under consideration has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b) (cited in the 
January 2007 SOC).  

The Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating for each period).  
Although the record is unclear as to the exact circumstances 
surrounding the Veteran's termination from employment, the 
record does reflect that he voluntarily resigned from his job 
of 13 years.  In addition, although the March 2008 VA 
examiner noted that the Veteran may be unemployable, he 
stated that he could not make such a statement with certainty 
given the limited information available as the Veteran 
related really little useful information to allow him to make 
an accurate assessment about the Veteran's occupational 
impairment.  Further, the record shows that the Veteran 
continues to work, helping a disabled friend/neighbor and 
managing two rental units.  

There also is no evidence that the disability has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and the claim for 
higher initial rating for PTSD must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


